Title: VI. An Examination of the Claim of New York, May 1774
From: Adams, John
To: 


      
       May 1774
      
      1753. In the year 1753 a Committee of the Council of N York in a Report upon the Petition of Mr. Levingston and others Stated the Facts and arguments in support of the Claim of that Province relative to its Eastern Boundary.
      1763. In the year 1763 The General Court of the Massachusetts Bay ordered a very particular State of the Controversy between this Government and the Government of New York respecting the boundary lines between them to be preserved and printed in the Journal of the House in this State most of the facts and Arguments of moment on either side are fairly and fully recorded.
      1767. In 1767 a Conference was held between the Commissaries of the Massachusetts Bay and the Commissaries of New York at New Haven in the Colony of Connecticut where many of the Facts and Arguments preserved in the aforesaid States were again urged and have been since published.
      1773. In the Journal of the votes and proceedings of the General Assembly of the Colony of New York begun the 5th January 1773 untill by prorogation the eighth of March following page 93, is
      “A State of the right of the Colony of New York with respect to its Eastern boundary on Connecticut River so far as concerns the late encroachments under the Government of New Hampshire.”
      This State is now to be considered together with whatever has been advanced upon other occasions in support of the Claims to New York either as the property or jurisdiction of the Lands in question.
      N York
      It begins thus “In considering the objections which have been raised against the Eastern extent of this Colony to the Banks of Connecticut River the preoccupancy of that River by the Dutch will be of moment. But wether Captain Hudson, who was the discoverer, acquired any Right, Wether he transfered his pretentions to the States General, wether his conveyance was valid, or finally wether the Crown of England was not already invested with the Country, from the discovery which had been made for the English by Sebasten Cabat in the reign of King Henery the seventh” are questions foreign to our purpose; “since it is not the right but the priority of possession by the Dutch which is at present material and to be supported.”
      
      Massachusetts
      But the Massachusetts can by no means agree to this. They think it unquestionable that the Crown of England acquired the right to the Country from the discovery of Sebasten Cabet which was made, at the expence, and under the authority and by a Commission from that Crown, that the Crown alinated its right in 1620 and conveyed the Fee to the Plymouth Company: which Fee the Plymouth Company conveyed to Rosewell and others in 1628 and has never been in the Crown since 1620.—and therefore that the Lands belong still in Fee to the Massachusetts, or to the Heirs at Law of Rosewell and his Associates many of whom are now living in the Province.
      This Right in Fee would be clear, even if it was in the power of New York, to prove that the Lands were discovered by Hudson, under Commission from the States General, which was never pretended; or at least possessed by the Dutch before 1620 under some Grant, Patent, Diploma or Act of the States General as a Goverment or State, nothing of which appears.
      It is indeed said, in a Book intituled the British Empire in America page 117 “that the Dutch bought the Continent on Hudsons River of Capt. Hudson who discovered it and sold it to them in the year 1608” and by Mr. Neal that “this part of the Country was first discovered by Capt. Hudson an Englishman who sold it to the Dutch about the year 1608.” But the first of these authors observes “that Hudsons sale being without the Kings Licence was excepted against by the English” and the last says “that doing it (in selling the Country to the Dutch) without the Kings Licence it was reckoned invalid” and very justly for the Crown by the discovery of Cabat was undoubtedly so vested with the right to the whole Continent, that a discovery of a part of it a century afterwards by an English subject could give him no title. He could not therefore convey any to the Dutch and his deed if he made any was void.
      As to the priority of possession of the Dutch, this is not material unless it can be proved that the Dutch, as a State, were in possession of the Country—for the possession of a few private Dutchmen without any Grant Commission or other authority from their sovereign, merely as trespassers or intruders can by no rules hitherto adopted acquire any right or title, or be considered as within the meaning of Massachusetts Charter, where it excepts Lands actualy possessed by any Christian Prince or State.
      If the discovery without an actual and continued Possession of a Country vests a right in the discoverer or in the Sovereign then the discovery of this part of the Continent by Cabat vested that right in him or the Crown of England and Hudsons after discovery could be of no use. If the minute investigation of the Harbours and Rivers is necessary to give this right, then Hudson who never penetrated into the Country could have no more right to the Land lying back in the Country than Cabat by his prior discovery of the Coast. If the possession of a part gives a right to the possession of the whole claimed under the same title, then the Plymouth Company Rosewell and the Massachusetts have a right to all contained in the Charter not possessed by the subjects of other States claiming under authority of such States. If such possession is not so extensively operative the Dutch could claim no right beyond their actual possession which was only of 2 or 3 detached places and being without Grant Charter or Claim of particular limits can by no construction extend their right of possession beyond those detached places.
      New York
      1609. In order to shew a priority of Possession it is stated “that in the year 1609 Hudson first discovered the Coast between Marthas Vineyard and the first Virginia Settlement: and then began to be minutely explored, and the Bays, Rivers and Islands, ascertained and distinguished.
      1610. Hudson River was again visited in 1610 and in the following years by Dutch Ships, and their Colony advanced with such rapidity that in 1612 they had a Town and Fort on the Island of Manhattas now New York, and in 1615 another Town and Fort at Auranid Aurania now Albany 160 miles up Hudsons River previous to which the States General in 1614 granted a Patent to some of their subjects with the previledge of an exclusive trade in this Country which they denominated New Netherland.
      In 1623 they made a Grant of the Soil to their West India Company, who in the same year erected Fort Nassau, on the east side of Delaware Bay: and Fort Good Hope on Connecticut River, and upwards of 35 miles from its mouth, near to this ancient Fortress, the remains of which are still to be seen, the Town of Hartford hath since been built under Connecticut.”
      Massachusetts
      1613. † Sir Samuel Argal maintained the right of the English to the Sea Coast of the Whole Continent by clearing by force of Arms all Arcadia of the French; and by proceeding to Hudsons River, to remove the Dutch, but these submitted to his Authority acknowledged themselves to be Subjects to the Crown of England, and to the Governor of Virginia, and upon those Conditions only were suffered to remain. Their continuance there afterwards therefore, is evidence of the possession of the English Crown not of the Dutch State.
      There is very little Evidence of any Grant or Patent made by the States General in 1614 to any of their Subjects, with the previledge of an exclusive trade in this Country such a Patent has been often mentioned, but never produced, as it easily might and probably would have been or some extract from it, if it had not been known to be of no weight. It is true that Governor Stuyvesant in 2 Sept. 1664 in one of his Letters disallows the right of the English Crown to all the Lands in North America “by virtue” as he says “of a Grant and Commission given by my said Lords, the high and mighty States General to the West India Company in the year 1621” and afterwards he says “moreover it is without dispute and acknowledged by the World that our Predecessors by virtue of the Commission and Patent of the said Lands, the States General have without controul and peacably (the contrary never coming to our knowledge) enjoyed Fort Orange about 48 or 50 years the Manhattans about 41 or 42 the South River 40 years and the fresh Water River about 36 years.” The Dutch came not into these Provinces by any violence, but by virtue of Commissions from my Lords the States General, first of all in the year 1614, 1615 and 1616 up the North River near Fort Orange where they bult a little Fort, and after in 1622 and even to this present time by virtue of Commission and Grant to the Governors of the West India Company, and moreover in the year 1656 a Grant to the Honorable the Burgomasters of Amsterdam of south River.
      Massachusetts
      It is also true that De Laet, in his discription of the West Indias printed in 1633 and dedicated to King Charles 1st of England says, “anno 1610 Mercatores quidam Amstelloderneusis, eo (i.e. Manhattes) navem cum variis mercibus destinarunt; et, diplomate ab. illust. D. ordinibus confederatia Belgii imperato, quo, ipsis solis hoc flumen at vicinas regiones commerciorum gratia adire permittebatur, sequentibus annis hic cum barbaris commercia exercita fuerunt.”
      That a Diploma was granted by the States General, to some of their Subjects about this time was probably true. Their West India Company of which De Laet was Governor was probably erected about that time, and there might possibly be a Clause in it, by which this Com­pany, or their servants might be permitted to go to that River (Hudsons) and the neighbouring regions for the sake of Commerce with the Savages, and all other Dutch Subjects might be thereby prohibited to go there for that end. But this is no grant of the Soil, and could make no title, to the W India Company if the States General had then enjoyed a good one to that Country instead of none at all—No “actual possession” therefore “was taken by any Christian Prince or State” by this Diploma of 1614.
      That the States General made a Grant of the Soil to the W India Company in 1623 is utterly denied. There is no evidence of it, except the random talk of Stuyversant in his Letter of 2 Sept. 1664 which is a contradiction to what he himself had written in a former Letter to the W India Company dated 25 June 1660 “that they our more powerfull Neighbours lay their Claims under a Royal Patent, which we are unable hitherto to do in your Name.”
      But if it was true that in 1614 the States gave a priviledge of trade to the W India Company, at Hudsons River and the neighbouring territory, and in 1623, a Grant of the Soil, yet it is plain, it must have been obtained unfairly, by false suggestions or misinformation to the States; and that the Inhabitants themselves had no confidence in their Grant, for in 1620 as Capt. Dermur Dormer was coasting at Hudsons River he forbad the Dutch the place as being by his Majesty Granted to the Massachusetts Colony, and they instead of claiming the Country appologized for their trading there, not finding any English there. author’s marginal note—1620 Sir Fred Gorg And in 1631 the English Embassidors by Order of King Charles remonstrated to the States General, against this Settlement being within the Grant he had made to his Subjects—to which the States answered they knew of no such thing—if there were any, it was without their authority, and that they only had erected a Company for the affairs of the W Indias, and disclaimed that Plantation imputing it to private Merchants, and left them to be yielded to his Majesty’s pleasure, author’s marginal note— 1631 Gorge and Roberts
      As to the Erection of Fort Good Hope on Connecticut River upwards of 35 miles from its mouth in 1623, Is it not improbable that the Dutch Factory, for it was nothing more at Manhattans might trade with the Indians upon Connecticut River and they might have a Flankart to their trading House or Stockadors or Palisadoes round it: But if they had they were English Subjects, and had expressly acknowledged themselves to be so, or they would have been removed, and their possession, was tortious and of short duration. After all neither the permission to trade at Hudsons River pretended to be granted by said Stuyversant in 1614 to the W India Company nor the pretended Grant of the Soil in 1623 can give a colour to the N York claims upon Connecticut River.*
      *If the antiquity of the supposed Grant to the Dutch W India Company should be urged against the necessity of producing the Grant as far as respects the Massachusetts in the present Controversy it is enough to answer that some evidence should be given of the extent of that grant which may be defined by lines which will exclude the Land in controversy, and probably do as they lie far wide of Hudsons River and the course of it.
      New York
      When the first War between England and Holland became inevitable King Charles the second by Letters Patent dated 12th day of March 1663, 4 granted to his Brother, the Duke of York, the tracts of Country which comprehended New York. To render this gift effectual, before the War was proclaimed a fleet and land force were sent out to remove the Dutch and put the Duke in possession.
      The Dutch Governor Stuyversant in his Letter dated the 2d day of September 1664 N.S. in answer to a Letter from Governor Nichols, in Augt. preceeding demanding a surrender of the Forts and Countries possessed by the Dutch under his command, denied the Title of the King of Great Britain to this part of America; insisted upon the right of the States General as founded not only on the first discovery, but on purchases from the Native proprietors, and a long peaceable and uninterupted Possession; and protested against every Act of Hostility as an infraction of the Alliance and Treaty of Peace then subsisting between his Britanic Majesty and the States General.
      But however clear his opinion of the right of the Dutch, in no condition to defend it, he found himself Obliged to submit to a superior power; accordingly on the 27th day of August 1664 he surrendered all the Country which the Dutch then possessed to King Charles the second.
      A Capitulation was previously agreed upon and granted for the security of the Inhabitants: By the 8th article it is declared, that all the People shall continue free Denizens, and shall enjoy their Lands, Houses, Goods wheresoever they are within this Country and dispose of them as they please.
      Afterwards the States General by the Treaty of Breda in 1667 made a Cession of this Country to the Crown of England.
      
      During the succeeding War between the two Nations, the Dutch in 1673 recompensed a part of it but by the Definitive Treaty of London in 1674 they again surrendered and finally yielded all their claims to the Crown of England.
      Massachusetts
      By the Grant to the Council of Plymouth all the Land between Connecticut and Hudsons River with other Lands was conveyed to that Company. By their Deed to Rosewell and the Charter granted by the Crown, the whole of that Land which lies between the Massachusetts North and south boundaries was conveyed to the Inhabitants of that Colony, and were never afterwards in the Crown or in anything of England.
      23d Apl 1762. King Charles 2d on the 23d day of April AD 1662 granted to the “Governor and Company of the English Colony of Connecticut in new England in America” and their successors “all that part of his Dominions in New England in America bounded on the East by Naragansett River commonly called Naragansett Bay where the said River falleth into the Sea: and on the North by the Line of the Massachusetts Plantation and on the south by the Sea: and in longitude as the line of the Massachusetts Colony, runing from East to West, that is to say from the said Naragansett Bay on the East, to the south Sea on the West part.”
      By these Grants, the whole of the Land, between the Rivers Connecticut and Hudson, to the Southward of the Massachusetts North Line were conveyed to private Persons, and Bodies politick before the extraordinary Grant to the Duke of York in 1663, 4, So that this Grant to the Duke was absolutly void: it not being in the power of the King or the Crown to vareate vacate its Grants formerly made any more than it is in the power of a private person to annihilate his own Deed duly made and upon good consideration. “Indeed such a dispensing power seems to have been, at that time claimed by Charles, and it seems to have been well known and understood that the Grant to the Duke interfered with the former Grants to the Massachusetts and Connecticut; and a Clause was accordingly inserted in the Dukes Patent in these words “Our Will and pleasure is and we do hereby declare and Grant that these our Letters Patents or the Inrollment thereof shall be good and effectual in the Law to all intents and purposes whatsoever notwithstanding the not reciting or mentioning of the Premises or any part thereof or the meets or bounds thereof or of any former or other Letters Patents or Grants heretofore made or Granted of the premisses, or of any part thereof by us or of any of our Progenitors unto any other Person or Persons whatsoever, Bodies Politick or Corporate, or any Act, Law or other restraint, Uncertainty or Imperfection whatsoever to the Contrary in any wise notwithstanding altho express mention of the true yearly value or certainty of the Premisses or any of them, or of any other Gift or Grant by us or by any of our Progenetors or Predecessors heretofore made to the said James Duke of York in those presents is not, or any Statute, Act, Ordinance, Provision, Proclamation, or Restitution heretofore had, made, enacted, ordained or provided, or any other matter Cause or Thing whatever to the contrary thereof in any wise notwithstanding.”
      This Clause it must be confesed if it had any force at all, is omnipotent however New York has hitherto been too modest and candid to contend that it has any validity at all. It is one among many proofs of a design in Charles which his professed advocates agree he entertained of subverting the English Constitution and rendering the Crown absolute.
      Governor Stuyversants Letter has been fully considered and answered before.
      By the Cession or more properly the Restitution of the Country to the Crown the request of it, and the final surrender in 1674 the Crown or King of England was only restored to the sovereignty or Goverment or Jurisdiction of the Country—no Tittle was acquired by this to the Fee simple of the Land. But the former Proprietors the Massachusetts and Connecticut Corperations were restored to their rights in fee simple Jure post liminii.
      New York
      It was the intention of the Crown that the Grant to the Council of Plymouth should not interfere with the Claims, and possessions of the Dutch in this Country, which were undoubtedly well known in England—is evident from a recital, to the following purpose.
      “Now forasmuch as the King has been certainly given to understand by diverse good subjects that have for these many years frequented the Coasts and Teritories between the Degrees of forty and forty eight that there are no other subjects of any Christian King or State or by any authority from their Sovereign Lord or Princes actually in the possession of any the said Lands or Precints” and also from a proviso in these words “Provided always, that the said Lands, Islands or any of the Premisses by the said Letters Patent intended or meant to be granted were not then actually possessed or inhabited by any other Christian Power or State.”
      Most of the Dutch Colony of New Netherland was, however included within the bounds of this Grant; it was therefore void for the false suggestion, and if it had been valid, the possessions of the Dutch were at least excepted and excluded by the saving Clause.
      The Council of Plymouth by their Deed dated 19 day of March in the 3d year of the reign of King Charles the first granted to Sir Henry Roswell and others all Lands from 3 Miles Northward of any and every part of Merrimack River to 3 miles Southward of any and every part of Charles River and of Massachusetts Bay (East and West from Sea to Sea) with all Islands on the East and West Coasts. Within this description also, part of the New Netherlands is comprehended.
      Sir Henery and his associates having found the design of planting a Colony thus became vested with the right of the Soil; but they still wanted the Powers of Jurisdiction or Government, which the Council of Plymouth never pretended to transfer.
      To remedy this inconveniancy a Royal Charter was Obtained dated the fourth day of March 1628, 9 incorporating them by the Name of the Governor and Company of the Massachusetts Bay with ample Jurisdiction and Powers of Goverment.
      But these Grants are liable to both the above objections. They are null as founded upon a void Patent, or at the best they cannot convey what was expressly excepted out of the Plymouth Patent by the proviso.
      If it should be pretended that the Charter from the liberal terms of the granting Clause invested a new Right in aid of what was conveyed by the Deed from the Council of Plymouth, it must be a satisfactory answer, that it also included an express proviso that if the Lands thereby intended to be granted were, at the time of the Patent to the Council of Plymouth, possessed or Inhabited by any Christian Prince or State the Grant, as to such part should be utterly void.
      Massachusetts
      Nothing can be more improbable than that the Crown had the least regard to the Claims and possessions of the Dutch, when the grant to the Council of Plymouth was made. The expedition of Sir Samuel Argall and the renunciation of all right to the Country made to him by the Duke Dutch—their request and his permission, that they might remain there, as English Subjects and under the Jurisdiction of the Virginia Company, as also the Voyage of Capt. Dormer in 1620 to Hudsons River who met some Hollanders and forbad them the place in the right of the Patent to the Council of Plymouth and their submission and apology to him were probably well known in England at that time as was K James’s Patent in 1606 when no Dutchmen had ever been in this Country. There is not the least probability therefore that the Crown had the Dutch in contemplation: But the Proviso is well known to have been inserted from a mistaken apprehension of the distance across the Continent to the south Seas, an apprehension that the Western Extent of the Patent to the Council of Plymouth to the South Seas might interfere with some of the Spanish Plantations on the Western side of the Continent—and at that time the English Court had no disposition to quarell with the Spainiards.
      Altho, all that has been ever called New Neitherland was within the bounds of this Grant, yet the suggestion was not false—The suggestion was “that there are no other Subjects of any Christian King or State, or by any authority from their Sovereign Lord or Princes actually in possession of any of the said Lands or Precints.” The meaning of which is plainly this “There are no subjects of any Christian Power at least none by any authority from their Sovereigns in possession.”
      This was strictly true for the Straggling Dutchmen at Hudsons River had no authority, from the States General, to take possession there, the form of expressions seems to intimate that they had the Dutch in contemplation as if it had been said “altho’ a few Dutchmen are settled at Hudsons River within said Patent yet they have acknowledged, subjection to us and our Virginia Company: and pretend no authority from the States General” to the Country, but only desire a liberty under the Dutch West India Company to trade with the Natives &c.
      That the foregoing is the only just construction of the Charter will appear manifest if we recolect the well known and settled Rules for the construction of Charters.*
      * And even if the supposed Proviso could be intended to secure the Possession of the few Dutch settlers who might be found within the limits of the Grant or Charter the present Lands in controversy would not be saved out of the Grant being neither settled or claimed at that time by any Dutchmen or others.
      New York
      We have great reason to Complain of the unwarrantable encroachments under the Authority of the Goverment of the Massachusetts Bay by which a valuable tract extending from Connecticut River, within 20 miles of Hudsons River, has been wrested from us.
      Their conduct seems the more inexcusable as they must have known the N York encroachments were not only disrespectfull to his Majesty’s Authority, and big with great mischiefs and disorders but were highly injurious to private property, great part of these Lands having anciently been granted to his Majesty’s subjects under the Great Seal of this Colony.
      So long ago as the year 1685 King James the second by Letters Patents under that Seal granted to the Ranselear Rensselaer Family the manor of Ranselaerwick extending from Hudsons River both on the East and west side 24 miles.
      Westernhook was Granted under the Great Seal of this Province on the sixth day of March 1705 and its eastern Bounds are about 30 miles from Hudsons River.
      Hosick was Granted on the second day of June 1688 and extends above 30 miles from the River.
      These several Grants cover the Country the whole breadth of the Massachusetts claim and not only offer the highest evidence of the ancient right and Jurisdiction of this Colony as far as the Controversy respect the Massachusetts Bay but authorize a Remark of no small moment, Viz. that with respect to the Lands included within such of those Patents, as are prior in point of time to the Massachusetts Charter in 1691 the Crown had clearly parted with its right under the Seal of New York; and so far had no Estate left to be disposed of, or upon which that Charter could have operated had its boundaries been ever so unquestionable and comprehensive.
      Massachusetts
      The Massachusetts have infinitly grater reason to complain of unwarrantable encroachments under the authority of the Government of New York by which not only a valuable tract of Land twenty miles on the east side of Hudsons River and in the part now in question, another Tract reaching quite to Connecticut River, but the whole Province of New York which lies between the North and South lines of Massachusetts to the southward of the Massachusetts North line which is all clearly within the boundaries of their Charter; and none of it, within the exception of Lands actually possessed and inhabited by any other Christian Prince or State, has been wrested from them.
      The Massachusetts however, mean not to complain or to dispute concerning Lands which have been legally relinquished by them, by their voluntary agreement for the sake of Peace. But they think that much more has been already ceded to New York than they had reason to expect on the East side of Hudsons River: the boundary between the Massachusetts and New York on the west side of that River yet remains to be disputed and settled.
      The charge of disrespect to his Majesty’s Authority is still more extraordinary. By this way of reasoning if the Governors and Pattentees at New York had been still more craving than they have been, and had patented out the whole Province of the Massachusetts Bay, the Inhabitants must have acquiesed in the Usurpation least they should be disrespectfull to his Majesty’s authority. The Massachusetts have been so far from being so disrespectfull to his Majesty’s Authority as to grant by pretence of their Royal Charter enormous tracts of Land belonging to other Persons or Bodies Politick that they have never granted extensive tracts within the indisputable boundaries of their Goverment to private Persons and particular Families to lye for ages uncultivated and useless to the Public. They have never granted Lands but in consideration of important services done or to be done by the Grantees, and upon condition of a speady settlement. Who has been the faulty cause of the Mischiefs and Disorders which have been committed. Who has been guilty of that rapaciousness and oppression which have occasioned Mischiefs and Disorders, the World must Judge and it is hoped his Majesty in Council will very soon be graciously pleased to hear and determine.
      The right to the Land in question must be determined before it can be known whose conduct has been injurious to private property.
      The Grant of Westenhook (otherwise Houssatonock or Skeffield) was made at a time when the Massachusetts were engaged in the settlement of it and in order to defeat that settlement.
      The Grant to the Ranslear Family and the Grant of Hoosick unfinished
      New York
      It is equally clear that the Dutch considered and claimed all the Country to the Westwards of Connecticut River, and as far Northward as the River St. Lawrence as part of their Colony of New Neitherland; and we find it so laid down in all the ancient Maps.*
      * See Ogilbys America published in 1671 and his Map at page 168 section new neitherland where the Country to the southard of the River St. Lawrence is called Nova Belgeia, five new Netherlands and the River itself is called Rio St. Lawrence, alias de groote Rivier van niew Nederlandt—see also Blaues Blaeu’s America published at Amsterdam in 1662 Vol. XI and his Map inscribed Nova Belgeia, et anglia Nova, see allso Johannes Van Kulens Keulen’s Atlas.
      Massachusetts
      To all this assemblage of Belgic Erudition the Massachusetts have nothing more to say, than that it seems to be levelled against the Province of Canada, rather then the Massachusetts, and that in several maps more ancient than any of these the whole Continent of North America from Virginia to St. Lawrence River is inscribed with Sebastian Cabots Country—see Churchills collection of Voyages. It is a Common thing for Map publishers to afix to their own Nation a larger tract of Country then belongs to it; this is observable in French Maps particularly such as represent No. America, in some of which the whole Country between St. Lawrence River and Long Island is called New France including New York &c. If maps were to determine it the French would have a better Tittle to New York than the Dutch ever had.
      Such misrepresentations in Maps are often made through Ignorance and often through fraud. There is an Edition of Dr. Douglass summary printed in London in 1759 to which is perfixed a new and accurate map of North America wherein the errors of all preceeding British, Frence and Dutch Maps respecting the rights of Great Britain, France and Spain, and the limits of each of his Majesty’s Provinces are corected, in this Map the several Provinces are tinged with different colours, New York is blue, and in their plenitude of Power, they have stained one third of the whole Continent with that colour. Almost the whole Country from forty to fifty degrees of Lat. and from Sea to Sea is coloured for New York, leaving only a few specks for New England, Nova Scotia and Canada. Against such practices as these there is no remedy, but New York might as well claim the whole discovery of Columbus.
      New York
      The descriptive part in both Grants to the Duke of York is the same—and comprehends among other Lands “all that Island or Islands commonly called Matawacks or long Island, together with Hudsons River and all the Land from the west side of Connecticut River, to the east side of Delaware Bay.”
      Connecticut River extends into the Country upon a northerly di­rection beyond the 45th degree of North Latitude, where we find its Head, Hudsons River in its general course is nearly parellell to Connecticut River, and takes its rise a little to the southward of that Latitude.
      The Duke continued Proprietor and chief Governor of this Province till he ascended the Throne, where his right was merged in the Royal authority: on his abdication it passed to King William, his successor, as Lord Proprietor and Royal Sovereign.
      Massachusetts
      The discriptive words in the Patent dated March 12th. 1664 are these “all that part of the main Land of New England begining at a certain place called or known by the name of St. Croix next adjoining to New Scotland in America; and from thence extending along the Sea Coast unto a certain place called Pemaquine or Pemaquid and so up the River thereof to the farthest Head of the same as it tendeth Northward; and extending from thence to the River of Kenebeque and so upwards by the straitest course to the River of Canada Northward; and also all that Island or Islands commonly called by the several name or names of Matowacks or long Island, situate lying and being towards the West of Cape Codd, and the Narrow—Higanseth, abutting upon the main Land between the two Rivers there, called or known by the several names of Connecticut or Hudsons River, together also with the said River called Hudsons River, and all the Lands from the west side of Connecticut* to the East side of Delaware Bay; and also all those several Islands called or known by the names of Martins Vineyard and Nantukes or otherwise Nantuckett &c.
      The Duke of York was so far from continuing Proprietor and Governor of that part of the Lands between the two Rivers of Connecticut and Hudson which lies between the Massachusetts North and South boundaries that he never was Proprietor or Governor of it at all, both the property and jurisdiction of it having been granted away before to the Massachusetts, and the Crown having no Estate left to convey. When James the second ascended the Throne the feudal Sovereignty of it devolved upon him, and upon his abdication it passed to King William but the Estate in the Land continued in the Massachusetts Corperation, and never passed to either of those Kings.
      * The Land here granted is from the west side of the Colony of Connecticut according to the line that had been, just before Viz. Decemr. 4th. 1664 settled between King Charles’s Commissioners and the Connecticut Commissioners. This Line would soon intersect Hudson River and would not include any part of Massachusetts to the East of Hudsons River.
      New York
      In the Duke of York’s Commissions to his several Lieutenant Governors, Majr. Edmund Andross on the first day of July 1674 and Collo. Thomas Dougan Dongan on the 30 of Sept. 1682 among other discriptions of the boundaries of this Province, are expressly comprehended all the Land from the West side of Connecticut River to the East side of Delaware Bay.
      King William and Queen Mary by their Commission dated the fourth day of January in the first year of their Reign, appointed Henery Slaughter Sloughter to be Governor of the Province of New York and the teritories depending thereon, the boundaries whereof to Connecticut River on the East by the above and many other Grants, Commissions and Public acts were, notorious.
      In all subsequent Acts and Commissions this Colony is discribed by the same General words “the Province of New York and the Teritories depending thereon” and its boundaries have never been altered by the Goverment here or at home.
      Massachusetts
      Commissions from the Duke to his Lieutenant Governors could not divest the Massachusetts of an Estate which they held and enjoyed by an antecedent Charter from the Crown and Indenture to Roswell.
      And it ought to be remembered that Andross himself thought the Massachusetts Title both to the Soil and Jurisdiction was good, and his Commission for New York extending to Connecticut River invalid; because being Governor of both Provinces at the same time, yet as Governor of New England, he maintained his Jurisdiction over the Lands on the West side of Connecticut River a great part of the Town of Springfield, and all Westfield and Suffield lying west of that River and having been under this Province a great number of years—Besides what reason can be assigned for the variance between the Commission to Governor Slaughter and those to Andross and Dougan? The Massachusetts new Charter was then in contemplation and preparing to pass the Seals. And it was seen that if the Commission to Slaughter should be in the words of those of Andross and Dougan, the Commission and the Charter would interfere. It be­hoves New York to shew a better reason for the variance if they have it in their power.
     